| T CALOGERO, Chief Justice,
concurs in the denial of the writ application and assigns the following reasons.
In this application, the state has a somewhat stronger case than it did in State v. Sylvia, 01-1406 (La.4/9/03), 845 So.2d 358. In addition to the lab test confirming the existence of cocaine residue in the “crack pipe,” as was the case in Sylvia, the court of appeal in this case found, in accordance with the arresting officer’s testimony, that residue was also visible to the naked eye. In all events, this court’s majority is apparently not willing reconsider the resolved issue in Sylvia. I therefore concur in the denial of the writ application. But, see my general views in these drug residue *989cases, as expressed in my dissent in Sylvia.